As filed with the Securities and Exchange Commission on April 24, 2009 Registration No. 333-155686 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 POST EFFECTIVE AMENDMENT NO. 4 TO FORM S-1 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 VIVAKOR, INC. (Name of small business issuer in its charter) Nevada 8371 26-2178141 (State or Other Jurisdiction of (Primary Standard Industrial (I.R.S. Employer Incorporation or Organization) Classification Code Number) Identification No.) 2590 Holiday Road, Suite 100 Coralville,
